--------------------------------------------------------------------------------

Exhibit 10.13
 
COMMUTATION AND RELEASE AGREEMENT


This Commutation and Release Agreement (hereinafter called "Commutation") is
entered into by and between COAST NATIONAL INSURANCE COMPANY, a California
corporation, SECURITY NATIONAL INSURANCE COMPANY, a Florida corporation, BRISTOL
WEST INSURANCE COMPANY of Philadelphia, Pennsylvania and BRISTOL WEST CASUALTY
INSURANCE COMPANY OF Independence, Ohio (hereinafter and thereinafter
collectively referred to as "Company") and INTER-OCEAN REINSURANCE (IRELAND)
LIMITED, of Dublin, Ireland (hereinafter and thereinafter referred to as
"Reinsurer").


WHEREAS, the Reinsurer and the Company have entered into an Aggregate Excess of
Loss Reinsurance Agreement (hereinafter called the "Reinsurance Agreement")
under which the Company ceded business and the Reinsurer accepted such business;


WHEREAS, Reinsurer and Company desire to fully and finally settle and commute,
effective March 18, 2004 all rights, obligations and liabilities, known and
unknown, of each other with respect to the Reinsurer's Participation under the
Reinsurance Agreement;


NOW, THEREFORE, in order to effect said commutation and mutual release, the
parties hereto agree to the following terms and conditions:



 
1.
In consideration of the payment by the Reinsurer to the Company of
$10,640,753.91 that which shall be paid by the Reinsurer on March 18, 2004 by
wire transfer, and upon receipt by the Company of a signed copy of this
Commutation, a mutual release of each party to the other, as of March 18, 2004,
shall be effected in accordance with paragraphs A and B below:




 
A.
The Company does hereby agree to release and discharge the Reinsurer, its
affiliates, officers directors an shareholders, and their heirs, executors,
administrators, successors and assigns from all adjustments, obligations,
offsets, liability for payment of interest, actions, causes of action, suits,
debts, sums of money, accounts, reckonings, bonds, bills, covenants, contracts,
controversies, agreements, promises, damages, judgments, claims and demands
whatsoever, all whether known or unknown, which the Company and the Company's
successors and assigns ever had, now have or hereafter may have against the
Reinsurer, or any of them, arising out of the Reinsurance Agreement.




 
B.
The Reinsurer, in consideration of Company's execution of this Agreement, does
hereby release and discharge the Company, it's officers, directors an
shareholders, and their heirs, executors, administrators, successors and assigns
from all adjustments, obligations, offsets, liability for payment of interest,
actions, causes of action, suits, debts, sums of money, accounts, premium
payments, reckonings, bonds, bills, covenants, contracts, controversies,
agreements, promises, damages, judgments, claims and demands whatsoever, all
whether known or unknown, which the Company and the Company's successors and
assigns ever had, now have or hereafter may have against the Reinsurer, or any
of them, arising out of the Reinsurance Agreement.

 

--------------------------------------------------------------------------------


 

 
2.
The rights, duties and obligations set forth herein shall inure to the benefit
of and be binding upon any and all predecessors, successors, liquidators,
receivers or assigns of the parties hereto.




 
3.
The parties hereto expressly warrant and represent that they are corporations in
good standing in their respective places of domicile, that the execution of this
Commutation is fully authorized by each of them and that the person or persons
executing this Commutation have the necessary and appropriate authority to do
so; that there are no pending agreements, transactions, or negotiations to which
any of them are a party that would render this Commutation or any part thereof
void, voidable, or unenforceable, that no authorization, consent or approval of
any government entity is required to make this Commutation valid and binding
upon them; and that no claim or loss being paid or settled under this
Commutation has been previously assigned, sold or transferred to any other
person or entity.




 
4.
This Commutation shall be interpreted under and governed by the laws of the
State of New York, U.S.A.




 
5.
Each party hereto has had the opportunity to negotiate the terms hereof and
modify the draftsmanship of this Commutation. Therefore, the terms of this
Commutation shall be considered and interpreted without any presumption,
inference or rule requiring construction or interpretation of any provision of
this Commutation against the interest of the drafter of this Commutation.




 
6.
This Commutation contains the entire agreement between the parties as respects
the subject matter. All discussions and agreements previously entertained
between the parties concerning the subject matter of the Commutation are merged
into this Commutation. This commutation may not be modified or amended, nor any
of its provisions waived, except by an instrument in writing, signed by duly
authorized officers of the parties hereto.


--------------------------------------------------------------------------------




IN WITNESS WHEREOF the parties hereto have caused this Commutation to be
executed in quadruplicate by their duly authorized representatives.




ACCEPTED:


COAST NATIONAL INSURANCE COMPANY
SECURITY NATIONAL INSURANCE COMPANY
BRISTOL WEST INSURANCE COMPANY
BRISTOL WEST CASUALTY INSURANCE COMPANY




By: /s/ Randy Sutton
Title: Chief Financial Officer
Date: March 16, 2004
Print Name: Randy Sutton
Attested: /s/ Kathleen Mazotas




INTER-OCEAN REINSURANCE (IRELAND) LIMITED


By: /s/ Brian Lehane
Title: authorised signatory
Date: 18th March 2004
Print Name: Brian Lehane
Attested: /s/ Caroline Carroll
